Citation Nr: 1115341	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to June 1986 and from March 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California that, among other things, denied the claim of entitlement to service connection for left ear hearing loss.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss preexisted his first period of active duty.

2.  There is no evidence of record showing that the left ear hearing loss increased in severity beyond its natural progression during, or as a result of, active duty.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the VA obtained the Veteran's service treatment records. Also, the Veteran received a VA medical examination in March 2006 and again in December 2010, and the reports are of record.  The Veteran's available outpatient records are also within the claims folder.  The Board notes that VA did request, by way of the October 2010 letter, that the Veteran provide authorization to obtain relevant private records, but he did not respond, so these records are not available for the Board's review.  Significantly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2010).  The Board recognizes the existence of a current left ear hearing loss disability in this case.  Both the March 2006 and December 2010 VA examinations, which included audiological testing, confirm that the Veteran has "moderate/moderately-severe high-frequency sensorineural hearing loss at 3000-8000 Hz."  The question in this case is the etiology of this disability.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  That presumption can be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  In this case, the Veteran's December 1985 entrance examination shows the following findings related to the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
55
55

Speech audiometry revealed speech recognition ability of 100 percent.  Thus, the Veteran had left ear hearing loss at the time of his entry into service in 1985.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

In April 1989, at a periodic examination, left ear findings in Hertz were 10, 5, 0, 45, and 40 for 500, 1000, 2000, 3000, 4000 Hertz.  In December 1993, the Veteran was again given an in-service audiogram, which showed left ear findings as 5, 5, 5, 40, 40, 25 for 500, 1000, 2000, 3000, 4000 Hertz, respectively.  In January 1998, audiometry testing revealed 5, 5, 5, 55, 40, and 35, respectively.  February 1998 findings were identical in the left ear.  Audiograms in June 2002 and August 2005 also revealed identical findings in the left ear.  Thus, throughout the Veteran's years involved in the service, left ear hearing loss was present, and largely consistent in severity.  However, the Board notes that the active duty periods are limited to March 1986 to June 1986, and March 2003 to September 2004.

At the March 2006 VA examination, the Veteran was again tested.  At that time the left ear pure tone thresholds were at 0, 5, 15, 55, and 55.  The VA examiner recognized the high frequency sensorineural hearing loss, but went on to note that the hearing loss preexisted military service and that there was "no significant change in thresholds noted following period of active duty from 3-2003 to 9-2004."  However, in July 2010, a private physician submitted a statement suggesting that the Veteran's in-service exposure to loud noise "aggravated his condition."  Because this opinion contradicted the March 2006 VA examiner's opinion, the Board remanded the matter for a new examination to reconcile the issue.  

In December 2010, the Veteran was afforded his most recent VA examination.  The examiner again confirmed moderate high frequency hearing loss, and summarized the in-service audiological findings based upon a review of the claims folder.  The examiner confirmed that the Veteran did, in fact, have left-sided hearing loss that preexisted both of his periods of active service.  The examiner went on to say that there was no evidence that any of the fluctuation found in the Veteran's audiograms was related to his activation period.  The examiner confirmed that the most significant threshold change was a 20dB drop at 3000 Hertz, during the period between 1985 and 1989, but that there is no evidence in the record that it occurred during the three months between March 1986 and June 1986, while the Veteran was activated.  The examiner concluded that the "increase in severity noted for the left ear more likely than not represents the natural progression of the pre-existing left ear hearing loss, since the Veteran's military specialty (air cargo specialist) would have been expected to cause a shift in hearing levels for both ears" and that the right ear remained consistent throughout.  The examiner noted the July 2010 private physician's report as being without a benefit of review of the Veteran's records.

Again, a condition is aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2010).  In this case, the evidence establishes that the Veteran's left ear hearing loss existed prior to service, and more likely than not, any increase was a result of the natural progress of the disease, because there is no evidence establishing that the Veteran's hearing loss fluctuated during either of his active duty periods.  The preponderance of the evidence, therefore, demonstrates that the Veteran is not entitled to service connection for left ear hearing loss. 

The Board recognizes that the Veteran has testified to suffering from left ear hearing loss that was aggravated by his noise exposure in service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence). However, while the Veteran is competent to offer this testimony, the Board does not find it to be probative, as a competent medical examiner has deemed his increase in severity to be due to the natural process of the disease, a finding that is not lay observable.

Since the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.

 
ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


